Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable
over Hyung (KR 20140097689 A, as cited and provided by applicant, IDS 4/10/2020) in view of Rossi
(WO 2017103874 A1, as cited and provided by applicant, IDS 4/10/2020) and Davis (US 4196544 A). 
Regarding claim 1, Hyung discloses an apparatus for cultivating plants (abstract), comprising: a
cabinet having a cultivation space (1a); a door (12) that opens and closes the cultivation space; at least
one bed (2) disposed in the cultivation space and on which plants are cultivated; at least one light
assembly (foot lamp 6) that radiates light toward the at least one bed for photosynthesis; a water tank (41, see figure 7a) that stores water to be supplied to the at least one bed; a machine compartment (3, see figs 3, 4 and 6) separated from the cultivation space at a lower portion in the cabinet, and that accommodates a compressor and a condenser (see page 4, para 3), an air duct (38) that connects the machine compartment (3) and the cultivation space and guides air in the machine compartment to the cultivation space; and a return duct (33) that connects the cultivation space and the machine compartment and guides air in the cultivation space to the machine compartment wherein an inlet of the air duct is disposed in a discharge direction of the fan (see compartment 3, figs 3, 4 and 6 and page 4, para 8), a fan disposed in the machine compartment (see fig 3) and the air suctioned into the machine compartment flows into the inlet of the air duct when the fan rotates.  
Hyung fails to disclose a fan to suction external air of the apparatus into the machine
compartment and force the air to flow inside of the machine compartment, and wherein an inlet of the air duct is disposed adjacent to the fan in a discharge direction of the fan, and the external air suctioned into the machine compartment flows into the inlet of the air duct when the fan rotates to be supplied to the cultivation space after passing through the machine compartment where the external air exchanges heat with the condenser and the compressor.
Rossi teaches the machine compartment that communicates with an outside of the apparatus,
and the fan suctioning external air (see page 5, lines 7-9) and the external air suctioned into the machine compartment flows into the inlet of the air duct when the fan rotates to be supplied to the cultivation space after passing through the machine compartment where the external air exchanges heat with the condenser and the compressor (air flowing from fan flows through the machine compartment 3 with temperature adjustment refrigeration unit and then flows to cultivation space, see fig 4 and page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the system with the fan able to suction external air from outside
the growing apparatus to ensure the plants have a fresh supply of air to undergo photosynthesis.
	Davis teaches wherein an inlet of the air duct is disposed adjacent to the fan (see fan 36 and inlet 26, fig 2 and see col 5, lines 0-5) in a discharge direction of the fan.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the inlet of the air duct being adjacent to the fan in order to provide a streamlined path for the air flow from the fan to the air duct to maximize efficiency of the air circulation system. 
Regarding claim 2, the modified reference teaches the apparatus of claim 1, and Hyung further discloses further comprising: at least one blower assembly (391) that circulates air in the cultivation space is disposed in the cultivation space, and wherein the air duct (38) is disposed closer to the at least one blower assembly than the return duct (33).

	Regarding claim 5, the modified reference teaches the apparatus of claim 1, and Hyung further discloses wherein an outlet of the air duct is disposed on a rear wall surface of the cultivation space (see outlet 39 on rear wall of cultivation space 1a in figure 4).
	
Regarding claim 6, the modified reference teaches the apparatus of claim 5, and Hyung further discloses further comprising: at least one the blower assembly (391) that is disposed upstream of the outlet of the air duct and covers the outlet (39). 

Regarding claim 10, the modified reference teaches the apparatus of claim 1, and Hyung further 
discloses wherein the fan (37) forcibly blows air for heat exchange of the condenser.

Regarding claim 11, the modified reference teaches the apparatus of claim 1, and Hyung further discloses wherein the inlet of the air duct (38) is disposed in a blade area (35) of the condenser fan. 

Regarding claim 13, the modified reference teaches the apparatus of claim 11, and Hyung further discloses wherein a fan guide (35) that accommodates the fan is disposed in the machine compartment (see figure 3) and wherein an outlet (39) of the air duct extends in parallel to the fan guide (see figure 3).

Regarding claim 15, the modified reference teaches the apparatus of claim 1, and Hyung further discloses comprising: an inner case that forms an inner side surface of the cultivation space (see annotated fig 3 below); an outer case spaced apart from the inner case and forming an external appearance of the cabinet (see 1 in figure 3 and annotated figure 3 below); and an insulating material that fills a space between the inner case and the outer case (The main body 1 is formed in a rectangular parallelepiped shape by a column (not shown) forming a skeleton, a plate material provided on the column, and a heat insulating material built in for insulation, page 3); wherein the air duct extends to the machine compartment between the inner case and the outer case (duct 38 in between outer case 1 and inner case). 

	Regarding claim 16, the modified reference teaches the apparatus of claim 15, and Hyung further discloses wherein the air duct includes: a duct upper portion (38) that passes between the inner case and the outer case; and a duct lower portion (area above evaporator 34, see annotated figure 3 below) that passes through a lower portion of the machine compartment, and wherein a frontward-rearward width of the duct upper portion is formed smaller than a frontward-rearward width of the duct lower portion (see annotated figure 3 below) and cross-sectional areas of the duct upper portion and the duct lower portion are the same (see annotated figure 3 below).

    PNG
    media_image1.png
    848
    600
    media_image1.png
    Greyscale

Annotated Figure 3

Claims 7-9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A, as cited and provided by applicant, IDS 4/10/2020) in view of Rossi (WO 2017103874 A1, as cited and provided by applicant, IDS 4/10/2020), Davis (US 4196544 A), as applied to claims 1 and 11 above, in view of Wohlers (US 10317123 B1).
Regarding claim 7, the modified reference teaches the apparatus of claim 1, and Hyung 
further teaches an inlet (351) of the return duct (33).
The modified reference fails to teach wherein the inlet is disposed on a floor of the cultivation 
space that corresponds to a top surface of the machine compartment.
Wohlers teaches wherein the inlet is disposed on a floor of the cultivation space that corresponds to a top surface of the machine compartment (see inlet to return duct 709, fig 10).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the return duct of the modified reference with the inlet being on the floor of the cultivation space as taught by Wohlers to allow for easy air flow.

Regarding claim 8, the modified reference teaches the apparatus of claim 1 and Hyung further teaches an evaporator (34). 
	The modified reference fails to teach wherein an evaporator is disposed on a rear wall surface of the cultivation space, and wherein the evaporator is disposed above the return duct.
	Wohlers teaches wherein an evaporator is disposed on a rear wall surface of the cultivation space, and wherein the evaporator (404) is disposed above the return duct (406).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified reference with the evaporator being above the return duct as taught by Wohlers in order to take the heat and moisture out of the air before it enters the return duct. 

Regarding claim 9, the modified reference teaches the apparatus of claim 8. 
	The modified reference fails to teach a duct mount disposed on a floor of the cultivation space and having a slope such that a width thereof decreases downward; and a discharge pipe that extends through a top surface of the machine compartment from a lower end of the duct mount.
	Wohlers teaches a duct mount disposed on a floor of the cultivation space (404, see figure 4) and having a slope such that a width thereof decreases downward (see width of 406) and a discharge pipe (406) that extends through a top surface of the machine compartment from a lower end of the duct mount. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of the modified reference with it being mounted on the floor and having decreasing width as taught by Wohlers in order to funnel the air from the cultivation chamber to the machine compartment.

Regarding claim 12, the modified reference teaches the apparatus of claim 11. 
	The modified reference fails to teach wherein an outlet of the return duct is formed to face a bottom surface of the machine compartment.
	Wohlers teaches wherein an outlet of the return duct is formed to face a bottom surface (708).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified reference such that the outlet of the return duct faces the bottom in order to allow for easy air flow from one chamber to another as taught by Wohlers and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Regarding claim 19, the modified reference teaches the apparatus of claim 1. 
The modified reference fails to teach a duct mount disposed on a floor of the cultivation space and having a slope such that a width thereof decreases downward; and a discharge pipe that extends through a top surface of the machine compartment from a lower end of the duct mount.
	Wohlers teaches a duct mount disposed on a floor of the cultivation space (404, see figure 4) and having a slope such that a width thereof decreases downward (see width of 406) and a discharge pipe (406) that extends through a top surface of the machine compartment from a lower end of the duct mount. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of the modified reference with it being mounted on the floor and having decreasing width as taught by Wohlers in order to funnel the air from the cultivation chamber to the machine compartment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A, as cited and provided by applicant, IDS 4/10/2020) in view of Rossi (WO 2017103874 A1, as cited and provided by applicant, IDS 4/10/2020), and Davis (US 4196544 A), as applied to claim 16 above and in view of Sun (CN 204198673 U).
Regarding claim 17, the modified reference teaches the apparatus of claim 16. 
The modified reference fails to teach wherein the duct upper portion is formed in an elliptical 
shape and wherein a cross-section of the duct lower portion is formed in a circular shape.
	Sun teaches wherein the duct upper portion is formed in an elliptical shape (see figs 2 and 4), and wherein a cross-section of the duct lower portion is formed in a circular shape (see figs 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the air ducts of the modified reference in order to reduce the overall size of the upper duct portion as taught by Sun to allow for an overall slimmer grow cabinet without substantially losing any pressurized airflow and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A, as cited and provided by applicant, IDS 4/10/2020) in view of Rossi (WO 2017103874 A1, as cited and provided by applicant, IDS 4/10/2020), and Davis (US 4196544 A), in view of Sun (CN 204198673 U) as applied to claim 17 above and further in view of Kim (EP 1580504 A2). 
The modified reference teaches the apparatus of claim 17.
The modified reference fails to teach comprising a duct connecting portion formed to be 
inclined or rounded between the duct upper portion and the duct lower portion and connecting the duct upper portion and the duct lower portion. 
	Kim teaches comprising a duct connecting portion formed to be inclined or rounded (see fig 4) between the duct upper portion (131) and the duct lower portion (121) and connecting the duct upper portion and the duct lower portion. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified reference with the rounded or inclined connecting portion as taught by Kim to give the air an easy path to flow through and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments filed 9/13/2022 resulted in a new ground of rejection, however the Examiner would like to respectfully point out that Rossi does teach introducing outside air into the apparatus and the air flowing through both the machine compartment and then into the cultivation compartment (see fig 4 and page 4). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, specifically Sugimoto (US-20160000020-A1) and 
이케다아키라 (KR 100997722 B1) teach the blower assembly being disposed in between the light source and the cultivation bed. However, the prior art of record does not teach an outlet for air discharge at the upper end of the blower assembly, or an inlet for suctioning air from the top surface of the bed, wherein the inlet is formed at the lower end of the blower assembly, nor would it be obvious to one of ordinary skill in the art to make this combination. 
	Claim 4 is indicated as allowable subject matter by virtue of its dependence on claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619